DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification, in the submission dated 2/16/21, are acknowledged and accepted.
Drawings
The drawings were received on 2/16/21.  These drawings are acknowledged.
The drawings are objected to because page 2 of the drawings submitted 2/16/21 is not labeled as either “Replacement Sheet” or “New Sheet.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Allowable Subject Matter
Claims 1, 3, 5-6, 8-9, 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an optical isolation element comprising a first optical path changing element, a second optical path changing element and a third optical path changing element, wherein each of the first, second and third optical path changing elements comprises a light entrance surface and a light exit surface, wherein the first optical path changing element is an element by which the light incident on the light entrance surface at an incident angle of a first angle, in a range of more than -90 degrees and less than 90 degrees, is emitted at an output angle of a second angle different from the first angle, and the light incident on the light exit surface at an incident angle of the second angle is emitted at an output angle of the first angle, the second optical path changing element is an element by which the light incident on the light entrance surface or the light exit surface at an incident angle of the second angle is transmitted, and the light incident on the light entrance surface or the light exit surface at an incident angle of a third angle different from the second angle is reflected in a direction parallel to the direction of the light incident on the light entrance surface or the light exit surface, the third optical path changing element is an element by which the light incident on the light entrance surface at an incident angle of the second angle is emitted at an output angle of a fourth angle, and the light incident on the light exit  the prior art fails to teach or reasonably suggest, that the first optical path changing element comprises an interference pattern in a form of a grating and is a transmissive holographic optical element satisfying Equation 1 as claimed, the second optical path changing element comprises an interference pattern in a form of a grating and is a reflective holographic optical element satisfying Equation 2 as claimed, and the third optical path changing element is an isosceles triangular prism film, in combination with the other limitations of claim 1.
Claims 3, 5-6, 8-9, 14-15 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872